DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 7/27/2022 with respect to amended independent claims have been fully considered and persuasive as they include allowable subject matter. The application is now in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yoshiko Ito (Reg. 70,437) on 8/1/2022.

Amendments to the Claims:
Claim 17: A semiconductor device comprising: a semiconductor substrate; a first conductive type source region for a MISFET and a first conductive type drain region for the MISFET, the source and drain regions being formed in the semiconductor substrate so as to be separated from each other; a second conductive type first semiconductor region formed in the semiconductor substrate so as to surround the source region, the second conductive type being opposite to the first conductive type; and a gate electrode for the MISFET, the gate electrode being formed on the semiconductor substrate between the source region and the drain region via a gate insulating film, wherein the gate insulating film has a first gate insulating film and a second gate insulating film that are adjacent to each other in a plan view, wherein the semiconductor device further comprises: a contact plug connecting with the second gate insulating film; and a fourth insulating film formed so as to partially cover the second gate insulating film exposed from the gate electrode, wherein, in a gate length direction of the gate electrode, the first gate insulating film is located on a side of the source region, and the second gate insulating film is located on a side of the drain region, wherein the first gate insulating film is thinner than the second gate insulating film, wherein the second gate insulating film is made of a laminated film having a first insulating film on the semiconductor substrate, a second insulating film on the first insulating film, and a third insulating film on the second insulating film, wherein each bandgap of the first insulating film and the third insulating film is larger than a bandgap of the second insulating film, and wherein one part of a bottom of the .

Allowable Subject Matter
Claims 1-15 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Applicants' replies and examiner amendment above make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The reasons for allowance are in all probability evident from the record and no further statement is deemed necessary (see MPEP 1302. 14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828